IN THE SUPREME COURT OF THE STATE OF DELAWARE

ADONI HEALTH INSTITUTE,                   §
                                          §      No. 470, 2018
      Appellant Below,                    §
      Appellant/Cross-Appellee,           §
                                          §      Court Below: Superior Court
      v.                                  §      of the State of Delaware
                                          §
DELAWARE BOARD OF                         §      C.A. No. N17A-10-003-JAP
NURSING,                                  §
                                          §
      Appellee Below,                     §
      Appellee/Cross-Appellant.           §

                             Submitted: April 10, 2019
                             Decided:   April 11, 2019
                             Corrected: April 29, 2019

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                    ORDER

      (1)    This appeal and cross-appeal involves two different Superior Court

opinions, each of which reviewed a separate order of the Delaware Board of Nursing

(the “Board”) withdrawing the approved nursing program status of the appellant and

cross-appellee, the Adoni Health Institute (“Adoni”).

      (2)    In its first opinion (the “July 2016 Opinion”), the Superior Court

reversed the Board’s order dated July 8, 2015, holding that the Board had

erroneously found certain deficiencies that formed the basis for the Board’s decision
to withdraw Adoni’s approved nursing program status.1 The Superior Court also

held that the Board had not erred in finding one deficiency—that Adoni had

misstated the length of its curriculum—but that it was the role of the Board to decide

in the first instance whether that one deficiency was by itself sufficient to justify

withdrawing Adoni’s approved nursing program status. Accordingly, the Superior

Court remanded the case for the Board to make that determination.

       (3)    On remand, the Board found that Adoni’s misstatement of the length of

its curriculum was sufficient to justify withdrawing the school’s approved nursing

program status, and the Board withdrew that status in an order dated September 13,

2017.2 Adoni appealed from that order to the Superior Court.

       (4)    On August 9, 2018 (the “August 2018 Opinion”), the Superior Court

affirmed the Board’s September 13, 2017 order.3

       (5)    In this appeal and cross-appeal, Adoni appeals from the Superior

Court’s August 2018 Opinion, and the Board cross-appeals from the Superior

Court’s July 2016 Opinion.




1
  Leads Sch. of Tech. Practical Nursing Program v. Del. Bd. of Nursing, C.A. N15A-08-002 JAP,
slip op. at 12–13 (Del. Super. Ct. July 29, 2016). Adoni was formerly known as the “Leads School
of Technology Practical Nursing Program.”
2
  App. to Opening Br. at A-352–75 (Opinion and Order Withdrawing Approved Nursing Program
Status (Sept. 13, 2017)).
3
  Adoni Health Inst. v. Del. Bd. of Nursing, 2018 WL 3815047 (Del. Super. Ct. Aug. 9, 2018)

                                               2
        (6)    As to Adoni’s appeal, we affirm the Superior Court’s judgment on the

basis of the August 2018 Opinion affirming the Board’s order dated September 13,

2017.

        (7)    As to the Board’s cross-appeal, we find it unnecessary to address the

Board’s contentions because our affirmance of the August 2018 Opinion will affirm

the Board’s withdrawal of Adoni’s approved nursing program status anyway.4

        NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                                      BY THE COURT:
                                                      /s/ Leo E. Strine, Jr.
                                                      Chief Justice




4
  Technically, if we addressed the cross-appeal and reversed the Superior Court’s July 2016
Opinion, that would have the result of affirming the Board’s earlier July 8, 2015 decision. The
problem for the Board, however, is two-fold. First, it has not convinced us that there is any material
distinction in real-world terms between affirming the August 2018 Opinion and thus the Board’s
withdrawal of Adoni’s approved nursing program status in its September 13, 2017 order, and
instead issuing further rulings that would revive the Board’s earlier withdrawal order. Second, the
Board’s cross-appeal fails to address all the bases on which the Superior Court based its remand
in 2016; as a result, the Superior Court’s other grounds for remand would stand. For these reasons,
we view it improvident and wasteful to weigh into legal issues that are immaterial and, for the
second reason we have noted, seemingly moot.

                                                  3